manera eaN aires -- .. A os i. ——-—___ ane -- eer

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 1 of 10
* Case 1:18-cv-08111-LLS Document 7 Filed 09/26/18 Page 11 of 18

 

 

UNITED STATES DISTRICT CORRS | pH yr 3h
ei)
SOUTHERN DISTRICT OF NEW YORK

i&_cv_& /il CLi ss)

(Include case number if one has been

 

 

 

 

Write the full name of each plaintiff. assigned)
-against- AMENDED
Mateolm Sha ba 33+-LP COMPLAINT
Ce vire tm Realty Se ver C24) Zn < Do you want a jury trial?
Y ON
Starr Indemni by bh Lr2 brlz hy Co, x ° °

Abryéh up, Ly Z,
Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of LE |
names. The names listed above must be identical to those += Tispe 5 % rye j a

contained in Section Il.
SOCUME ONY
o ECT ROM CAL LY FILED

||
DOC fh, “||
pate PILED 5G

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 2/10/17
- ——1L. aoa. | - —__—

 

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 2 of 10
Case 1:18-cv-08111-LLS Document 7 Filed 09/26/18 Page 12 of 18

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. Ina diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
al Federal Question
Xl Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

Stutl Ke aks

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff,  Jfyun¢@- we Ml 2 (te Ad , is a citizen of the State of

(Plaintiff's name)

Vow Y ote.

(State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
4. L I — - ee cee —————-—

‘Case 1:18-cv-08111-SDA Document 12. Filed 03/25/19 Page 3 of 10
Case 1:18-cv-08111-LLS Document7 Filed 09/26/18 Page 13 of 18

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name) ~

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation: . ;
CQ Ceypoyatk ry) New Glacheds

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional | pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Myung - Sa Me jtan/

First Name Middle Initial Last Name

(0 +-E Ley x Aue. FF 2C

 

 

 

Street Address
NY ad) 100 36
County, City State Zip Code
C12) 663-1979 Myungeya GF @aoliCom
Telephone Number Email Address ‘i fvailable) ~

Page 3
Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 4 of 10

Defendant

Malcolm Shabazz, LP

Covington Realty Services, Inc.

Starr Indemnity & Liability Co.

Norych Group, Inc

Citizenship of defendants

incorporated and
has its place of business in
New York
New York
New York

Florida
_ tl . — ~
Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 5 of 10

 

Case 1:18-cv-08111-LLS Document 7 Filed 09/26/18 Page 14 of 18

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

Mal Calon Shopaz >. Lp
First Name Name
- . — ~” _
Muy wb Mannan — Exccu five 0: no cto
Current4ob Title (or other identifying information)

lod Wb Stet

Current Work Address (or other address where defendant may be served)

Ata dork IY / ce dh.
County, City b State Zip Code

Cov ing fen Realty Serv (uae ZL

First Nam Last Name

Sain Cevingetin— Dress den t—

avr

Current Job Title (or otherdentifying information)

270 yest (/ABY* shrewef-

Current Work Address (or other address where defendant may be served)

LY Ley {00 2. 7
County, City State Zip Code

Starr Indemnity 3 Lima prtety Co,

First Name Last Name

Dav ral C12 ttz,,- 239. In-Haus  Sfetty
Current Job Title (or other identifying information) /

3BIG Dark Auenue Ge

Current Work Address (or other address where defendant may be served)

 

;
HO) 7 “ck. fres 40.0 2.2
County, City State ! Zip Code

Page 4
1 —_. i. FO

 

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 6 of 10
Case 1:18-cv-08111-LLS Document7 Filed 09/26/18 Page 15 of 18

 

Defendant 4: The. Liaxych S You | Zn @
First Name f Last Name

 

Current Job Title (or other identifying information)

o-lo Ah Uncversty Drm u2. Syrte £2

Current Work Address (or other address where defendant may be served)

Coral Spree ss Fleridar 330 7/
County, City ? State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence: De (Gg J aelT / je 1S.
Z 7 /

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
ad 1

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 7 of 10

Facts

I am a federally subsidized tenant residing at 104 Lenox Avenue, #2C, New York, NY owned by
Malcolm Shabazz LP and managed by Covington Realty. I am a sole Asian senior citizen
housed by Malcolm Shabazz LP. .

Since early part of 2015, I have been experiencing plumbing issues in various natures including
faulty kitchen sink faucet.

One night in or about first week of January 2016, I came home to find the kitchen sink gurgling
and being rapidly filled up with suds and then dark sludge. Sharif Aziz, Super of the building
came at my request and said that somebody was using washing machine as he scooped off the
sewage from the sink.

Later date he retracted and signed Exhibit C stating that ‘no one in the same line had washing
machine’ in one of perjurious affidavits filed to NYC Civil Court by landlord’s attorney Gregory
Vail on November 4, 2016.

Frequency of suds/raw sewage backing up increased as time goes by. From every other day to
every day to two or three times a day.

On April 15, 2016, raw sewage spewed from kitchen sink and overflowed to fill the
undercounter cabinet and on down to floor, and further down to downstairs through the defective
subfloor. Entire collection of my possession in under-counter kitchen cabinet was soaked in the
sewage which had been backed up from sink. Pots and pans and all other cookeries were filled
and covered with dark greasy sludge in the sewage-drenched cabinets at sink. All carted out to
trash. I was left with a wreckage infested with germs and bacteria without cooking apparatus.

I have been deprived of cooking facilities since the date on.

Landlord remained unresponsive to my repeated request for repair and my demand to restore the
unit to a sanitary livable space. I filed complaints in New York City Civil Court for HP action.
There was 3-day trial. HPD conducted inspection on August 9, 2016 and June 2, 2017. Upon
non-compliance with the HPD order to correct the violations, the agency terminated its share of
rent payment.

I requested for replacement of cabinet and HPD inspector also ordered landlord to replace it.
Landlord refused while other units in the building were being revamped, one by one, with new
cabinets during the same period. Replacing kitchen cabinets is still going on whoever requests,
except me. Gregg Vail who represented landlord lied to the court that they didn’t make this kind
of cabinet anymore so that it cannot be replaced. Also stated that I caused the damage and
protected and concealed the wrong-doer tenants by filing perjurious affidavit.

I had surgery on my left wrist about 2 months prior to the night of April 15, 2016 and was still on
physical therapy. And I was in the process of searching for another surgeon who would accept
 

——~—4. -- -.-- i < se

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 8 of 10

my insurance for a surgery on right arm for torn bicep/fluid, which gave me excruciating pain
with movements at certain angle and I was unable to lift anything over 3 pounds. I was not at all
in physical condition to handle the havoc to this extent.

Water ran inside the wall which separates bedroom from outside hallway to grow mold and left
unrepairable damage on my artwork. Water damage is also in plain view on 3C in the hall way.

Clothing store downstairs has been inflicted water damage numerously. Men came up shouting

kicking my door every time the store was hurt. Starr Indemnity is suing me for the damage and

adjourned again to July 26, 2019. Except the fact that Starr has communicated with landlord and

concurred, no presentation of anything including date of occurrence. T4-< A/u rych Ts Agenf jor Sha U4,

Sharif Aziz and men from the store terrorized me in privately and in public. Sharif succeeded in
gaslighting me and driving me to belief that I was losing mind.
- Lb. -L

 

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 9 of 10
Case 1:18-cv-08111-LLS Document7 Filed 09/26/18 Page 16 of 18

 

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

AS sta bed Ly “Tacks” Zvictop Artec dng cn
housing Caut hk. Dama se Aeud. by Chere Soceannrt
Akg. bth adiuy ned Co Gpr“l /d- - Sue) ab, 22°F,
And cL hae. * te oot le decal Bee. D clog

Acne nd wont tt eB met pudlent fare WL

IV. RELIEF te GSsess Ho on Pourtes and re bod wlerle_
State briefly what money damages or other relief you want the court to order.

Both Cages aho Sfill pend ox, unawand_ 4
lohat te Gukeome ueudd be.

 

TZ Wanted be appreciates a Ylo  Cetece J A f2Bent MQ

any besa fi-d Atfernee

i

Page 6
pee ee

al. 1.

Case 1:18-cv-08111-SDA Document 12 Filed 03/25/19 Page 10 of 10
Case 1:18-cv-08111-LLS Document7 Filed 09/26/18 Page 17 of 18

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

Mach 357 2019 Wey LM alt
Dated Plaintiff's Si Signature
AAyung- Jan Ate] fe J
First Nahe 7 Middle Initial Last Name
jor Lenox Mew. Ho co.
Street Address
hull Yi LAY 100 dk
County, City c State ‘ Zip Code
_ diz 643=/979 Wyn? $a.99 @ aol: Con
Telephone Number Email Address  Wailable)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
XM ves [J No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
